DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation regarding a stopper joining region located within a broad first region, and claims 2-4 also recites the stopper joining region located within a second (as in claim 2) and third region (claim 4) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150013458 (herein Tanaka).
Regarding claim 1, Tanaka teaches An inertial sensor (physical quantity sensor 1b, [0154], Fig. 7) comprising: 
when three axes orthogonal to one another are represented as an X axis, a Y axis, and a Z axis, a substrate (substrate 10, [0059], Fig. 7); 
a movable body configured to swing around a swing axis extending along the Y axis (movable member 50, [0059], Fig. 7); 
a fixed section configured to support the movable body and fixed to the substrate (fixing part 80, [0126], Fig. 6); and 
a stopper fixed to the substrate and configured to come into contact with the movable body to thereby restrict rotational displacement of the movable body around the Z axis (stopper part 170, [0154], Fig. 7), 
wherein a stopper joining region where the stopper and the substrate are jointed is located, in a plan view from a direction along the Z axis, within a first region formed by extending the movable body in a direction along the Y axis, and a portion of the stopper located outside the first region is separated from the substrate (Fig. 7 teaches equivalent regions by extending member 50 in the y-axis, with a portion of stopper part 170 outside of said region).3
Regarding claim 5, Tanaka teaches wherein the stopper is integral with the fixed section (Figs. 3 and 6 teach stopper part 70 and fixing part 80 are both fixed and integrated with substrate 10), and a fixed section joining region where the fixed section and the substrate are joined also functions as the stopper joining region (corresponding fixed section joining region may broadly be interpreted to include attaching sections between substrate 10 and stopper part 70 and fixing part 80 as shown in Figs. 2 and 6).
Regarding claim 7, Tanaka teaches wherein the stopper is separate from the fixed section, and the stopper joining region is present in a position different from a fixed section joining region where the fixed section and the substrate are joined (corresponding fixed section joining region shown in Fig. 6 may broadly be interpreted to be separate stopper part 70 joining section in Fig. 2).
Regarding claim 8, Tanaka teaches wherein the fixed section is located at an inner side of the movable body (Fig. 6 teaches fixing part 80 and its relation to a side of movable member 50 that may correspond to the inner side of the present invention).
Regarding claim 9, Tanaka teaches wherein the movable body includes a first movable section and a second movable section having a rotational moment around the swing axis different from the rotational moment of the first movable section, the first movable section and the second movable 
Regarding claim 10, Tanaka teaches An electronic device comprising: the inertial sensor according to claim 1; and a control circuit configured to perform control based on a detection signal output from the inertial sensor (automobile 1500 as the moving object, an electronic control unit (ECU) 1508 that contains the physical quantity sensor 1 that senses the acceleration of the automobile 1500 and controls output of the engine is mounted on a vehicle body 1507. The acceleration is sensed and the engine is controlled to appropriate output in response to the attitude of the vehicle body 1507, and thereby, the automobile 1500 as an efficient moving object with suppressed consumption of fuel or the like may be obtained, [0169]). 
Regarding claim 11, Tanaka teaches A vehicle comprising: the inertial sensor according to claim 1; and a control circuit configured to perform control based on a detection signal output from the inertial sensor (automobile 1500 as the moving object, an electronic control unit (ECU) 1508 that contains the physical quantity sensor 1 that senses the acceleration of the automobile 1500 and controls output of the engine is mounted on a vehicle body 1507. The acceleration is sensed and the engine is controlled to appropriate output in response to the attitude of the vehicle body 1507, and thereby, the automobile 1500 as an efficient moving object with suppressed consumption of fuel or the like may be obtained, [0169]).

Conclusion
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852